Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 



Again, for the record:

1)  In addition to the “means for …” terminology, the following non-exhaustive list of non-structural terms (e.g., “generic placeholders”) that may likewise invoke Section 112-6:  

a) “mechanism for …”; 

b) “module for …”;

c) “device for …”;

d) “unit for …”;

e) “component for …”;

f) “element for …”;

g) “member for …”;

h) “apparatus for …”

i) “machine for…”;

j) “system for …”;

k) etc,…

It is noted, however, for at least certain fact patterns, that “circuit for” has been determined to be a “structural term” that does not invoke section 112-6.  [e.g., SEE: Federal Register/Vol.76, No. 26/Wednesday, February 9, 2011 @ first full paragraph of center column on page 7167]



2)  It is further noted that alternative expressions substituted for “for” of a “[means] for” recitation (e.g., “adapted to”, “configured to”, etc.,) are insufficient denote structure and, as such, are insufficient to avoid triggering the presumed interpretation/construction under Section 112-6 presumption.
[e.g., Ex parte Rodriguez, 92 USPQ2d 1395].


3)  For a computer-implemented means-plus-function claim limitation that invokes 35 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.   The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor.   The written description of the specification must at least disclose the algorithm that transformed the general purpose microprocessor to a special purpose computer programmed to perform the claimed function.   Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any manner that provides sufficient structure. 














Given that which is set forth above in paragraphs 2-5, the following is noted:

A)  Instant claim 1 recites a plurality of “image processing apparatuses” including “an image processing apparatus that...”[e.g., @ lines 4-5 of claim 1].  The specification expressly/positively links each of these recited apparatuses to respective ones of the sensor system structures at, for example, 110a-z of Figure 4 [i.e., SEE: paragraph 0101 of corresponding PG Publication US 2019/0228565 A1] – further details of which are subsequently illustrated/described.  Thus, the instant specification clearly links each recited “image processing apparatus” to its corresponding structure (and equivalents thereof). 

B)  Instant claim 1 recites a plurality of “a generating apparatus that generates...” [e.g., @ lines 18-19 of claim 1].  The specification positively links each of this generating apparatus to, for example, elements 25and 270 of the written description [i.e., SEE: paragraphs 0047 and 0049, and Figure 14b, of corresponding PG Publication US 2019/0228565 A1].  Thus, the instant specification clearly links the recited “generating apparatus” to its corresponding structure (and equivalents thereof). 


The examiner “again” takes the position that at least the recited “generating apparatus that...” invokes section 112-6 and, as such, is construed as being limited to the disclosed corresponding structures (and equivalents thereof)





It is noted that the 3-prong analysis under 112-6 applies to limitations found in apparatus, method, and product claims [Media Rights Technologies, Inc. v. Capital One Financial Corp., 800 F.3d 1366 (Fed. Cir. 2015)].







The examiner maintains that it was well known in the video production art to have:

A) Captured the action of an event (e.g., sporting event) using a surrounding ring of sparsely spaced real video cameras providing respective surrounding real video signals/views of the event; and 

B) When needed/desired, to have:

1) Generated intermediate virtual video signals/views by interpolating between respective ones of the adjacent/local real video signals/views; and

2) Generated a replacement virtual video signal/view to replace a real view from one of the real video cameras that has failed/malfunctioned, likewise, by generating a replacement virtual video signal/view by interpolating between respective ones of the adjacent/local real video signals/views.


The following prior art has been cited in support of the examiner’s position.


A) US Patent Document #2009/0290848 to Brown:

“The auxiliary video segment may comprise a video segment which is generated by interpolating between selected video segments generated at sequential points in time.  Alternatively, the auxiliary video segment comprises a video segment which is generated by interpolating between two video segments which are generated from an adjacent pair of the cameras.  The auxiliary video segment may also be interpolated between video segments from different cameras and from different points in time” (emphasis added) [@ Paragraphs 0033].

“The method may include periodically checking operation of the cameras to determine if one of the cameras has failed and discontinuing capturing video segments from a camera which has failed.  The method may further include generating auxiliary video segments for a camera which has failed in which the auxiliary video segments each comprise an image interpolated between video segments at a corresponding point in time from adjacent ones of the cameras” (emphasis added) [@ Paragraphs 0043].


“Cross-Camera Interpolation Analysis Software has been used to overcome limitations in available routines that assume frames of video destined for interpolation are coming from the same source and for creating "in-between" frames from multiple sources of video to create frames that appear as though they come from cameras that do not physically exist” (emphasis added) [@ Paragraphs 0073].


“The video generating system 10 also includes a systems monitor 70 which executes various functions to ensure that system failures are recognized and overcome as efficiently as possible to automatically deal with the failures and permit the system to be used reliably during a live sporting event in which the replays are generated virtually instantaneously. The systems monitor 70 for instance can identify a camera failure 72, an environment failure 74, a communications failure 76, a server failure 78, or a service failure 80. In the event of a camera failure for instance, the failed camera can be deactivated if attempts to reset it are not successful. Once the camera is deactivated, the system 10 is able to recognize that video frames are no longer being stored and categorized from that particular camera and thus when replay videos are selected which may involve a video frame from that camera, appropriate measures can be taken by the system to automatically generate the appropriate auxiliary frames required to compensate for the missing camera video feed” (emphasis added) [@ Paragraphs 0118].


B) US Patent Document #2017/0127035 to Kon et al:

“An image adjusting unit 1405 performs processing of adjusting an image subjected to decoding processing at the video decoder 1402 based on the coordinate position of each When there is no image shot by a camera having the same viewpoint as that of the user at the virtual point, the image adjusting unit 1405 generates a viewpoint image from the virtual point through viewpoint interpolation using the images shot by two or more cameras relatively close from the virtual point” (emphasis added) [@ Paragraph 0118].


C) US Patent Document #2011/0254958 to Kotani et al:

“However, in such system, the number of cameras to be used is large. Then, it is difficult to operate all of the equipment for a long time without problems.  For example, in the method discussed in Japanese Patent Application Laid-Open No. 2008-217243, when camera viewpoints used for generating a virtual viewpoint video largely vary due to failure of the camera, or the like, a correct video cannot be estimated.  Then, a discontinuous video may be generated.
Accordingly, it is required to provide a function for automatically selecting another camera according to a virtual viewpoint when a camera failure occurred.  Moreover, if it is possible to automatically select a camera for generating a virtual viewpoint image of each frame in a virtual viewpoint video, the load on a user for selecting the camera can be reduced” (emphasis added) [@ Paragraphs 0006-0007].


That, within the video production art described in paragraph 7 of this Office action, the examiner maintained that it was well-known to have used conventional video production switchers to switch between respective video camera feeds from the ring of cameras.

The following prior art has been cited in support of the examiner’s position.


A) US Patent Document #2013/0050581 to Deshpande et al:

Note Figures 1-3A.





That, within the video switching art is was well-known to have included processing circuitry for providing crossfade effects between camera feeds.

The following prior art has been cited in support of the examiner’s position.


A) US Patent Document #2010/0182508 to Casper:

Note Figure 1.




That it was well-known in the video production art to have used crossfade effects to generate virtual video signals/views:

The following prior art has been cited in support of the examiner’s position.


A) US Patent Document #2005/0018045 to Thomas:

Note paragraphs 0035, 0051, and 0095.






















The following is an examiner’s statement of reasons for allowance:


Instant claim 1 avoids the art of record in that at least the art of record does not show or fairly suggest: 

A) The recited one of the plurality of image processing apparatuses configured to perform the recited processing recited in relationship to others of the plurality of image processing apparatuses; and

B) The recited generating apparatus as construed/interpreted in accordance with Section 112-6 [see paragraph 5 of this Office action]. 

Instant claims 17 and 18 avoid the art of record for corresponding reason as expressed above with respect to claim 1 [note paragraph 6 of this Office action] 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



























Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481